   Case 1:19-cv-00276-PLM-RSK ECF No. 8-12, PageID.329 Filed 05/22/19 Page 1 of 4


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: Your Amazon.com order has been attempted for delivery
   Date:   January 23, 2019 at 7:26 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       From: beth werking <bewerking@yahoo.com>
       Sent: Saturday, July 9, 2016 9:08 PM
       To: David Werking
       Subject: Re: Your Amazon.com order has been aLempted for delivery
       I was thinking you'd have your own space down there but you can have Marilyn's room. I'll bet the balcony would
       provide good light to paint by. I am not sure about the timetable for the garage demolition and re-build--that
       might be a hurdle if you are trying to paint but we can work that out, I'm sure.



       From: David Werking <omik2omik2@hotmail.com>
       To: beth werking <bewerking@yahoo.com>
       Sent: Saturday, July 9, 2016 5:34 PM
       Subject: Re: Your Amazon.com order has been attempted for delivery


       No.. don't put me downstairs. There's no natural light and I need to ﬁnish the painTng
       series I was doing to move on to oils.

       From: beth werking <bewerking@yahoo.com>
       Sent: Saturday, July 9, 2016 3:53:58 PM
       To: David Werking
       Subject: Re: Your Amazon.com order has been aLempted for delivery

       Texas is big. Very big. Grand Haven has good bus service at reasonable rates, like 75 cents, I think, and then
       you'll have Mom's wheels as well. I propose you come and make yourself comfy in the apartment downstairs and
       we'll look for an apartment for you. I am sure we can stock it with everything you'll need--there are some good
       second hand shops close by. Those are practical matters. Like you say, it is important to find out what the next
       chapters of your life hold. We want to help you in that discovery.




       From: David Werking <omik2omik2@hotmail.com>
       To: beth werking <bewerking@yahoo.com>
       Sent: Saturday, July 9, 2016 1:15 PM
       Subject: Re: Your Amazon.com order has been attempted for delivery

       on second thought...yeah...texas isn't very walkable either. What I'm going to need to do is
       live with you guys for a liLle while to hemorrhage money. I will DEFINATELY be looking for
       work, but if work doesn't come, I need to be selling artwork/my stuﬀ. I cannot just give it
       away to salvaTon army like Dad suggested. I need to take a walkabout. I need to go to
       India/Thailand and scout out the area and see if it's really worth it. I also need a walkabout
       for my soul. I put everything into this marriage. I wonder: why life is so peLy. I wonder:
       who I am anymore and what I'm supposed to do with the rest of my Tme here. Dad doesn't
Case 1:19-cv-00276-PLM-RSK ECF No. 8-12, PageID.330 Filed 05/22/19 Page 2 of 4


  seem to want to help out with moving stuﬀ, so I will probably have to get movers. Could
  you drive me around so I can sell my stuﬀ/make money? Just back and forth between the
  post oﬃce and the storage. Yeah I do need storage.

  From: beth werking <bewerking@yahoo.com>
  Sent: Friday, July 8, 2016 10:41:23 PM
  To: David Werking
  Subject: Re: Your Amazon.com order has been aLempted for delivery

  Sure will. If you want to be close to the post office, it might mean moving close to downtown but then you aren't
  close to the grocery stores. Still, everything in this town is close--15 minutes by car or transit bus will get you
  there.




  From: David Werking <omik2omik2@hotmail.com>
  To: beth werking <bewerking@yahoo.com>
  Sent: Friday, July 8, 2016 2:44 PM
  Subject: Re: Your Amazon.com order has been attempted for delivery

  Requirements: A/C heaTng
                bathtub
                washer/dryer/refridgerator/stove
  Walking distance to post oﬃce and grocery store

  I'm looking at apartments in texas right now...might be nice to be close to the big state
  fair/magic mountain. I hear they also have a good art scene. Let me know if you ﬁnd
  something good though.

  From: beth werking <bewerking@yahoo.com>
  Sent: Friday, July 8, 2016 12:32:55 PM
  To: David Werking
  Subject: Re: Your Amazon.com order has been aLempted for delivery

  I think that eventually you will want to live cat free. There are apartments that are close by and I'll do my momma
  best to help you find one and get settled. I heard of one that is a one bedroom for $530 a month. I think you will
  want to look for yourself so I haven't done much yet on that front. My plan is to get a storage unit for our stuff
  while the garage is under construction and then we could turn it over to you if needed. Ah, I am so looking
  forward to having you so much closer.




  From: David Werking <omik2omik2@hotmail.com>
  To: beth werking <bewerking@yahoo.com>
  Sent: Friday, July 8, 2016 10:43 AM
  Subject: Re: Your Amazon.com order has been attempted for delivery

  I can always just get a cheap apartment to live in with my stuﬀ
Case 1:19-cv-00276-PLM-RSK ECF No. 8-12, PageID.331 Filed 05/22/19 Page 3 of 4

  I can always just get a cheap apartment to live in with my stuﬀ

  From: beth werking <bewerking@yahoo.com>
  Sent: Friday, July 8, 2016 9:40:39 AM
  To: David Werking
  Subject: Fw: Your Amazon.com order has been aLempted for delivery

  Did you ever get this?

  Just an update. I am trying to find a small storage unit for your things here. So far, no luck--but I will try again
  next Monday morning. There are several other places farther out but I would like to find one "close in", of course.
  We got a lot done on the house and garage in the last couple of weeks. Dad was supposed to leave yesterday,
  planning to go visit his mom and then head home. Instead, he had a kidney stone which he is still trying to pass. I
  am so glad that he wasn't on the road when this hit and also glad to have him here just a little longer!



  ----- Forwarded Message -----
  From: "order-update@amazon.com" <order-update@amazon.com>
  To: bewerking@yahoo.com
  Sent: Sunday, June 12, 2016 1:45 PM
  Subject: Your Amazon.com order has been attempted for delivery




                                                                                 Delivery Attempted

           Hello beth werking,
           We tried but were unable to deliver your package. We’ll try again on the
           next business day. We apologize for any inconvenience.


               We'll try again on the next business                     David Werking
               day.                                                     710 S MYRTLE AVE
                                                                        MONROVIA, CA, 91016-3423
                                                                        United States



               Order # 106-6620151-2196223




                                                                   City of Joy




           If you require further assistance, visit Customer Service.
           Track your order with the Amazon App.
Case 1:19-cv-00276-PLM-RSK ECF No. 8-12, PageID.332 Filed 05/22/19 Page 4 of 4



        We hope to see you again soon.
        Amazon.com

        Please note: This e-mail was sent from a notification-only address that cannot accept incoming e-mail. Please do
        not reply to this message.
